

116 HR 1481 IH: Presidential Accountability Act
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1481IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Ms. Clark of Massachusetts (for herself and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Ethics in Government Act of 1978 to require the President and Vice President to divest
			 themselves of certain financial conflicts of interest, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Presidential Accountability Act. 2.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest (a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding after title VI (as added by section 8003) the following:
				
					VIIDivestiture of Financial Conflicts of Interests of the President and Vice President
						701.Divestiture of financial interests posing a conflict of interest
 (a)Applicability to the president and vice presidentThe President and Vice President shall, within 30 days of assuming office, divest of all financial interests that pose a conflict of interest because the President or Vice President, the spouse, dependent child, or general partner of the President or Vice President, or any person or organization with whom the President or Vice President is negotiating or has any arrangement concerning prospective employment, has a financial interest, by—
 (1)converting each such interest to cash or other investment that meets the criteria established by the Director of the Office of Government Ethics through regulation as being an interest so remote or inconsequential as not to pose a conflict; or
 (2)placing each such interest in a qualified blind trust as defined in section 102(f)(3) or a diversified trust under section 102(f)(4)(B).
 (b)Disclosure exemptionSubsection (a) shall not apply if the President or Vice President complies with section 102.. (b)Additional disclosuresSection 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (9)With respect to any such report filed by the President or Vice President, for any corporation, company, firm, partnership, or other business enterprise in which the President, Vice President, or the spouse or dependent child of the President or Vice President, has a significant financial interest—
 (A)the name of each other person who holds a significant financial interest in the firm, partnership, association, corporation, or other entity;
 (B)the value, identity, and category of each liability in excess of $10,000; and (C)a description of the nature and value of any assets with a value of $10,000 or more..
 (c)RegulationsNot later than 120 days after the date of enactment of this Act, the Director of the Office of Government Ethics shall promulgate regulations to define the criteria required by section 701(a)(1) of the Ethics in Government Act of 1978 (as added subsection (a)) and the term significant financial interest for purposes of section 102(a)(9) of the Ethics in Government Act (as added by subsection (b)).
			